Dore, J.
(dissenting in part). I dissent in part to the extent of voting to affirm the order insofar as it denied defendants’ motion to dismiss the first cause of action as against defendant Selengut. Otherwise I concur with the majority opinion.
Mastín, P. J., Glennon and Unteemyeb, JJ., concur with Townley, J.; Dose, J., dissents in part in opinion.
Order appealed from modified as follows: insofar as it grants the 'motion to dismiss the second cause of action as against the defendant Selengut, order reversed and motion *213denied; insofar as it denies the motion to dismiss the first cause of action as against him, order reversed and motion granted, with leave to the plaintiffs to serve an amended complaint within ten days after entry of order, setting forth an amended first cause of action against said defendant; as so modified order affirmed, without costs. Settle order on notice.